946 F.2d 1567
292 U.S.App.D.C. 87
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Wilma BENSKIN, a/k/a Wilma Christine Marler, Appellant.
No. 91-3008.
United States Court of Appeals, District of Columbia Circuit.
July 23, 1991.

Before BUCKLEY, STEPHEN F. WILLIAMS and D.H. GINSBURG, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellant's brief on appeal, appellee's unopposed motion to vacate a provision of the District Court's sentence not authorized by the United States Sentencing Guidelines, and appellee's unopposed motion for leave to file supplement to motion to vacate, it is


2
ORDERED, by the Court, that appellee's motion for leave to supplement its motion to vacate be granted.   It is


3
FURTHER ORDERED that the sentence imposed by the District Court on January 10, 1991 be vacated, and the case remanded to the District Court for resentencing.   United States v. Gates, 807 F.2d 1075, 1082 (D.C.Cir.1986) (while the Court of Appeals has the authority to strike illegal portions of a sentence, it is generally left to the trial court to refashion a valid sentence).   The District Court may not condition appellant's release at the end of her term of incarceration upon the evaluation of a psychiatrist.   It is


4
FURTHER ORDERED that appellee's motion to vacate a provision of the District Court's sentence not authorized by the United States Sentencing Guidelines be dismissed as moot.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.